DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.
Claims 1-3, 12-13, 17-18 are cancelled. Therefore, Claims 4-11, 14-16 and 19-20 are pending.

Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-11, 14-16 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
the second angle (α) is less than 1/2*arcsin(n2/n3)” in claims 4, 14 and 19 from Snell Laws, where the second inclined surface 401 has a second angle α of the inclined surface of the reflective layer 5.  Therefore, this condition may considers as the design choice.

    PNG
    media_image1.png
    525
    566
    media_image1.png
    Greyscale

In page 17 of Remarks, from Snell law: n2sinƟ5 = n3sinƟ then sinƟ = (n2/n3)*sinƟ5 or 
Ɵ= arcsin[(n2/n3)*sinƟ5], because Ɵ5<90°, then sinƟ5<1, thus Ɵ = arcsin[(n2/n3)*sinƟ5] < arcsin[(n2/n3)]. As Fig. 1C shown, Ɵ = Ɵ3 = arcsin[(n2/n3)*sinƟ5] < arcsin(n2/n3).

The second inclined surface 401 has a second angle α and the third inclined surface 402 has a third angle β with respect to the third surface 301, where the third angle β is in a range of 600 to 900[0049], which may be a design choice of the inclined surface of the reflective layer 5.  Therefore, the second angle α=1/2Ɵ=1/2Ɵ3 < 1/2arcsin(n2/n3) is  a design choice of the inclined surface of the reflective layer 5 since the second angle α=1/2Ɵ=1/2Ɵ3 cannot derive from the Snell Laws.  
Applicants still fail to derive the second angle α=1/2Ɵ=1/2Ɵ3 from the Snell Laws or any physical laws except this condition considers as the design choice.
Claims 5-11, 15-16 and 20 are indefinite.

2.	Claims 4-11, 14-16 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

    PNG
    media_image2.png
    272
    970
    media_image2.png
    Greyscale

Claims 4, 14 and 19 cite “a light guiding structure comprising all a first light guiding layer, a second light guiding layer and a third light guiding layer, wherein 
a first light guiding layer comprising a light emitting surface, a flat first surface opposite to the light emitting surface, and a light incident surface intersecting with the light emitting surface and the first surface, the light emitting surface comprising a first inclined surface, the first inclined surface having a first angle with respect to the first surface; and 
a second light guiding layer comprising a second surface, the second surface being parallel to and attaching to the first surface; a second inclined surface which is opposite to the second surface and faces away from the first light guiding layer, wherein the second inclined surface has a second angle with respect to the second surface; the first inclined surface and the second inclined surface are configured to allow a direction of light, which enters the second light guiding layer after being reflected by the first inclined surface, and is incident to the second inclined surface, and then is reflected by the second inclined surface, is substantially perpendicular to the first surface; 
a third light guiding layer, wherein the second light guiding layer comprises an opposite surface that is opposite and parallel to the second surface; the third light guiding layer comprises a third surface parallel to and attaching to the opposite surface of the second light guiding layer, and 
a reflective surface which is opposite to the third surface and faces away from the first light guiding layer, and the reflective surface comprises the second inclined surface; the first inclined surface and the second inclined surface are configured to allow the direction of the light, which enters the second light guiding layer after being reflected by the first inclined surface, 

Nowhere in the original specification discloses all the three light guiding layers with the above amended features; therefore these features are new subject matters.  Please provide the drawing with all the three light guiding layers having the above amended features, such as “a second light guiding layer comprising a second inclined surface which is opposite to the second surface and faces away from the first light guiding layer, wherein the second inclined surface has a second angle with respect to the second surface; the first inclined surface and the second inclined surface are configured to allow a direction of light”, “the third light guiding layer comprises a third surface parallel to and attaching to the opposite surface of the second light guiding layer”.

Applicants confusedly modify the light guiding structure having two light guiding layers into the light guiding structure having three light guiding layers without modifying the location of “the first inclined surface and the second inclined surface are configured to allow a direction of light, which enters the second light guiding layer after being reflected by the first inclined surface” in the second light guiding layer and the third light guiding layer.  Please amend the claims properly based on the original specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296.  The examiner can normally be reached on 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871